DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2022 and 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 11-12, 18-19 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Iwao (US 2005/0073537 A1).
Regarding claim 1:
	Iwao discloses a liquid ejection device comprising:
	an actuator drive circuit (pulse control unit 200) configured to output drive signals to the actuators according to delay times in a delay time matrix (“ejection supply pattern”) corresponding to the matrix of the array (paragraphs 158-160 & Fig. 16A),
	wherein the delay times include at least (k + l – 1) different delay times (4, in the case of Fig. 16A) where the delay time matrix has k columns and l rows (2 rows and 2 columns, in the case of Fig. 16A), and
	wherein, in the delay time matrix:
		a difference between two delay times that are adjacent in a column or row directions is an odd multiple of a half cycle of a natural vibration period of the liquid in the nozzle unit (at least adjacent actuators in a row are separated by 1*AL: paragraphs 130, 152 & Fig. 16A), and
		between two adjacent columns and rows, two or more different delay time differences exist between each pair of corresponding delay times of the adjacent columns and rows, respectively (Fig. 16A).
Regarding claims 2 and 19:
	Iwao discloses all the limitations of claims 1/18, and also that the delay time matrix is applied to the matrix of the array so as to be consecutively arranged along at least one of the column and the row direction (paragraph 162 & Fig. 16A).
Regarding claim 5:
	Iwao discloses all the limitations of claim 1, and also that a width of a print block with the same delay time differences is 300 microns or less (each adjacent nozzle has a different delay time difference: paragraphs 130, 152 & Fig. 16A).
Regarding claim 6:
	Iwao discloses all the limitations of claim 1, and also that each of k and l is an even number (Fig. 16A).
Regarding claim 7:
	Iwao discloses all the limitations of claim 6, and also that k and l are the same number (Fig. 16A).
Regarding claim 11:
	Iwao discloses a liquid ejection device comprising:
	a liquid supply unit (ink reservoirs 3) from which liquid is supplied (Fig. 3);
	an array of nozzles (8) arranged in a matrix along a column direction and a row direction through which the liquid can be ejected (Figs. 4-6);
	a plurality of actuators (a unit shown in Fig. 7) each connected to a corresponding one of the nozzles (Fig. 7); and
	an actuator drive circuit (pulse control unit 200) configured to output drive signals to the actuators according to predetermined delay times (paragraphs 158-160 & Fig. 16A),
	wherein the delay times are defined such that a value obtained by multiplying an actual distance, corresponding to two or more consecutive same values in a vec operator of a matrix that defines delay time differences between each pair of corresponding nozzles of two adjacent rows (Fig. 16A yields vec operator [0,1,0,1 … 1/2,3/2,1/2,3/2…] for adjacent rows), by a resolving power of a resolution in the column direction of the nozzles (“resolving power” is 37.5 microns: paragraph 89 & Fig. 16) is 300 microns or less (0 * 37.5 microns < 300 microns).
Regarding claim 12:
	Iwao discloses all the limitations of claim 11, and also that the delay times are defined such that the value obtained by multiplying the actual distance corresponding to two or more consecutive same values in a vec operator of a matrix that defines delay time differences between each pair of corresponding nozzles of two adjacent columns (Fig. 16A yields vec operator [0,1,1/2,3/2,0,1,1/2,3/2 …] for adjacent columns) by the resolving power of a resolution in the row direction of the nozzles (“resolving power” is 37.5 microns: paragraph 89 & Fig. 16) is 300 microns or less (0 * 37.5 microns < 300 microns).
Regarding claim 18:
	Iwao discloses an image forming apparatus comprising:
	a print head (1: Fig. 2) including:
		a liquid supply unit (ink reservoir 3) from which liquid is supplied (Fig. 3);
		an array of nozzles (8) arranged in a matrix along a column direction and a row direction through which the liquid can be ejected (Figs. 4-6);
		a plurality of actuators (a unit shown in Fig. 7) each connected to a corresponding one of the nozzles (Fig. 7); and
		an actuator drive circuit (pulse control unit 200) configured to output drive signals to the actuators according to delay times in a delay time matrix (“ejection supply pattern”) corresponding to the matrix of the array (paragraphs 158-160 & Fig. 16A),
	wherein the delay times include at least (k + l – 1) different delay times (4, in the case of Fig. 16A) where the delay time matrix has k columns and l rows (2 rows and 2 columns, in the case of Fig. 16A), and
	wherein, in the delay time matrix:
		a difference between two delay times that are adjacent in a column or row directions is an odd multiple of a half cycle of a natural vibration period of the liquid in the nozzle unit (at least adjacent actuators in a row are separated by 1*AL: paragraphs 130, 152 & Fig. 16A), and
		between two adjacent columns and rows, two or more different delay time differences exist between each pair of corresponding delay times of the adjacent columns and rows, respectively (Fig. 16A); and
	a controller (113) configured to control the print head to print an image on a sheet (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2005/0073537 A1).
Regarding claims 13-14:
	Iwao discloses all the limitations of claim 11, but does not expressly disclose that the ejection device comprises even and identical numbers of nozzles arranged along each of the column direction and the row direction.
	However, Examiner takes Official Notice that liquid ejection devices may include an arbitrary number of nozzles in column and row directions, so as to provide a desired native printing resolution in each direction.
	Because single-pass printing resolution is known to correspond to the number nozzles arranged on the liquid ejection device, it would have been obvious to a person of ordinary skill in the art to modify Iwao’s liquid ejection device to include even and identical numbers of nozzles along each of the column direction and row direction, so as to provide a native printing resolution that is equal in both directions.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2005/0073537 A1) in view of Kondo (US 2017/0144435 A1)
Regarding claims 8 and 15:
	Iwao discloses all the limitations of claims 1/11, and also that the actuator drive circuit is configured to apply, to each actuator, a first voltage, and a second voltage lower than the first voltage according to the corresponding delay (Fig. 11).
	Iwao does not expressly disclose that the actuator drive circuit is configured to apply a first voltage, a second voltage lower than the first voltage according to the corresponding delay time, and a third voltage between the first and second voltages in this order.
	However, Kondo disclose a liquid ejection device that is able to enhance continuous discharge stability (paragraph 89) by driving each actuator with a first voltage, a second voltage lower than the first voltage, and a third voltage between the first and second voltages in this order (paragraph 63 & Fig. 4C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Iwao’s actuator drive circuit to drive the actuators in the manner taught by Kondo, so as to enhance continuous discharge stability.

Claim(s) 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao (US 2005/0073537 A1) in view of Kusunoki et al. (US 2016/0279942 A1).
Regarding claims 9 and 16:
	Iwao discloses all the limitations of claims 1/11, and also that the device further comprises:
	a nozzle plate (30) extending along a longitudinal direction and a lateral direction perpendicular to the longitudinal direction (Figs. 2, 7) and including the nozzles (Fig. 7);
	a common electrode (34) extending along both the longitudinal and lateral directions (paragraph 104 & Fig. 9A); and
	a plurality of individual electrodes (35) each extending along the lateral direction (Figs. 8-9, 16A).
	Iwao does not expressly disclose a device configuration in which the nozzle plate includes the common electrode and the individual electrodes.
	However, Kusunoki et al. disclose a liquid ejection device that is able to prevent air bubbles from remaining in a pressure cell (paragraphs 124-125) by utilizing a configuration in which a nozzle plate (100) includes a plurality of nozzles (101), a common electrode (106) extending along both longitudinal and lateral directions of the nozzle plate (Figs. 3-4) and connected to the nozzles (Fig. 4), and a plurality of individual electrodes (108) each extending along the lateral direction and connected to the nozzles (Figs. 3-4).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Iwao’s liquid ejection device to utlize the configuration taught by Kusunoki et al., so as to prevent air bubbles from remaining in a pressure cell.
Regarding claims 10 and 17:
	Iwao’s modified ejection device comprises all the limitations of claims 9/16, and Kusunoki et al. also disclose that the nozzle plate includes a diaphragm (109), actuators (102), and a protective layer (113) that are stacked in this order in a direction toward which the liquid is ejected (Fig. 4).
	
Allowable Subject Matter
Claims 3-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejection device in which “a total number of the nozzles arranged along the lateral direction is identical with a total number of columns of the delay time matrix.”  It is this limitation, in combination with other features and limitations of claim 3, that indicates allowable subject matter over the prior art of record.
Similarly, claim 20 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious an image forming apparatus in which “a total number of the nozzles arranged along the lateral direction is identical with a total number of columns of the delay time matrix.”  It is this limitation, in combination with other features and limitations of claim 20, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kusunoki et al. (US 2020/0070508 A1) disclose a liquid ejection device in which an actuator drive circuit outputs drive signals according to delay times in a delay time matrix (e.g. Fig. 11), wherein the delay time matrix is configured such that a difference between two delay times that are adjacent in a column or row directions is an odd multiple of a half cycle of a natural vibration period of the liquid in the nozzle unit (paragraph 63), and between two adjacent columns and rows, two or more different delay time differences exist between each pair of corresponding delay times of the adjacent columns and rows, respectively (at least in the eighth embodiment: Fig. 12).  However, Kusunoki et al.’s delay time matrix does not include at least (k + l – 1) different delay times.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853